Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species I in the reply filed on 4 January 2022 is acknowledged.  Claim 11, 12 and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Objections
Claim 8 is objected to because of the following informalities:  
In claim 8, the preamble recites “The agriculture system of claim 1” when it should recite --The air source system of claim 1--   for consistency with the preamble of claim 1. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wall, II (U. S. Patent Application Publication No. 2017/0097013).
Regarding claim 1, Wall discloses an air source system 600 (FIG. 2 & 3, Abstract, para. 0013, blower) of an agricultural system (para. 0003, blower used in fairing system of a tractor trailer which may be broadly considered to be an agricultural system, this is a preamble limitation given lesser weight inasmuch as applied art is considered to be capable of such use1), comprising: 
a fan 610 (para. 0013) configured to establish an airflow along an airflow path (FIG. 3, as shown, note flow arrows) of the air source system (FIG. 1, para. 0012, discussing air flow and hose connections for the blower) via rotation of the fan 610; 
Id, configured to drive the fan 610 to rotate, wherein the motor assembly 620 is positioned within the airflow path of the air source system 600.
As to claim 2, Wall, II discloses the motor assembly 620 comprises a housing 622 configured to enclose an electrical component 634, 630 (para. 0016, wiring and electrical components, circuit boards etc.).
As to claim 3, Wall, II discloses the motor assembly 620 comprises a heat sink 624 (para. 0015), “radially extending external ribs 24 (sic) as heat sink” – referred to as element 24 but shown as element 624 in the drawings) coupled to the housing 622 (para. 0016), and the motor assembly 620 is positioned such that the heat sink 624 is within the airflow path (as clearly shown).
As to claim 4, Wall, II discloses  the electrical component 634, 630 comprises a direct current (DC)-to-DC converter, alternating current (AC)-to- DC rectifier, DC-to-AC inverter, wiring (para. 0016, wire leads, circuit board, CPU, GPS), or any combination thereof.
As to claim 5, Wall, II disloses the motor assembly 620 comprises a shaft 626 (para. 0015, motor has a drive shaft) coupled to the fan 610, and rotation of the shaft drives the fan 610 to rotate.
As to claim 6, Wall, II discloses the fan 620 is a centrifugal fan (para. 0014, “centrifugal (blower) fan”).
As to claim 7, Wall, II discloses the motor assembly 620 is positioned upstream of the fan 610 relative to a direction of the airflow along the airflow path (FIG. 3, as shown, note flow arrows).
As to claim 8, Wall, II discloses the 610 fan is a part of a blower or a vacuum source of the agricultural system (para. 0012, blower for fairing assembly of tractor trailer).
As to claim 9, Wall, II discloses an agricultural system (para. 0003, blower for a fairing system of a tractor trailer which may be broadly considered to be an agricultural system, in any event, preamble limitations given lesser weight when applied art is considered to be capable of use, see Footnote1 above), comprising: 
an air source 600 (para. 0013) comprising an enclosure 650 (para. 0017) and a fan 610 disposed within the enclosure 660; 
and a motor assembly 620 configured to drive the fan 610 in rotation to establish an airflow along an airflow path. wherein the motor assembly 620 is positioned within the airflow path (FIG. 3, as shown, note flow arrows).
As to claim 10, Wall, II discloses the enclosure 660 has an inlet 618 (FIG. 3, para. 0015, inlet collar), and the fan 620 is configured to direct the airflow through the inlet 618 such that the airflow path extends through the inlet 618 (note flow arrows).
As to claim 14, Wall, II discloses an air source system 600 (FIG. 2 & 3, Abstract, para. 0013) of an agricultural system (para. 0003, blower is for a fairing system for a tractor trailer which may be broadly considered an agricultural system, this is a preamble limitation given lesser weight inasmuch as Wall discloses a system capable of such use, see Footnote1 above), comprising: 
a housing 660 (FIG. 3, para. 0017); 
a fan 610 (para. 0013) disposed within the housing 660, wherein the fan 610 is configured to rotate relative to the housing 660 to draw air into the housing 
and a motor assembly 620 (para. 0015) coupled to the fan 610, wherein the motor assembly 620 is configured to drive the fan 610 to rotate, and the motor assembly 620 is positioned such that the air flows across the motor assembly 620 during operation of the air source system 600 (FIG. 3, as shown, note flow arrows).
As to claim 20, Wall, II discloses the motor assembly 620 comprises a shaft 626 (para. 0015, motor has a drive shaft) directly coupled to the fan 610 (FIG. 3).

Claims 9, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagayama (U. S. Patent Application Publication No. 2004/0150270)
Regarding claim 9, Nagayma discloses an agricultural system (FIG.1, admitted prior art,  para.’s 0006-0008, preamble limitation given  lesser weight inasmuch Nagayma’s motor arrangement is useable as a vehicle motor which may be considered to be an agricultural system, see Footnote1 above), comprising: 
an air source comprising an enclosure 1, 2, 3 (FIG. 1, para. 0006, frame 1, bracket 2 and housing 3 form recited enclosure; operation of air cooled motor fan produces air exhaust at outlet 1a, forming the recited air source broadly, see para. 0014) and a fan 9 (para. 0010) disposed within the enclosure 1 (as shown); 
and a motor assembly 7, 10, 11 (para.’s 0007 & 0008, rotor core 7, d stator core and coil components 10, 11 form recited motor assembly) configured to drive the fan 9 in rotation to establish an airflow along an airflow path (note 
Re. claim 10, Nagayama discloses the enclosure 2, 3 has an inlet 1b, and the fan 9 is configured to direct the airflow through the inlet 1b such that the airflow path extends through the inlet 1b (FIG. 1, para. 0014, as shown).
Re. claim 13, Nagayama discloses a filter 12, 12a  (para. 0011, filter unit 12 with filter 12a) positioned upstream of the motor assembly 7, 10, 11 (FIG. 1, as shown) relative to a direction of the airflow along the airflow path (note flow arrows).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wall, II (U. S. Patent Application Publication No. 2017/0097013) in view of Nagayama  (U. S. Patent Application Publication No.  2004/0150270).
As to claim 13, Wall, II is discussed above but is silent as to a filter positioned upstream of the motor assembly relative to a direction of the airflow along the airflow path.   It is well known to filter incoming cooling air provided to a motor to prevent dirt and debris from damaging sensitive electrical components of the motor.  In this regard, Nagayama teaches a well-known air cooled motor arrangement with a filter 12 provided .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wall, II (U. S. Patent Application Publication No. 2017/0097013) in view of  Di Filippis (U. S. Patent Application Publication No. 2014/0219835).
As to claim 18, Wall, II is discussed above but is silent as to a conduit fluidly coupled to the outlet passage of the housing, wherein the conduit is configured to direct a portion of the air from the outlet passage toward the motor assembly such that the air flows across the motor assembly during operation of the air source system.  In this regard, Di Filippis teaches a centrifugal fan having a motor cooling system with a duct, i. e., a conduit, connected at the outlet directing portion of the air therefrom to the inlet of the motor 3 (FIG. 2, para. 0048).   With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to modify Wall, II with a conduit configured to direct cooling air from an outlet passage of the housing to the motor assembly in order to promote efficient cooling of the motor in situations where the motor may not be exposed to direct cooling air flow as taught by Di Filippis (para.’s 0015 & 0016, inter alia).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wall, II (U. S. Patent Application Publication No. 2017/0097013) in view of Di Filippis (U. S. Patent Application Publication No. 2014/0219835) as applied to claim 18, further in view of Nagayama  (U. S. Patent Application Publication No.  2004/0150270). 
As to claim 19, the applied art is discussed above but is silent as to a filter positioned between the outlet passage and the motor assembly.  It is well known to filter cooling air provided to a motor to prevent dirt and debris from damaging sensitive electrical components of the motor.  In this regard, Nagayama teaches a well-known air cooled motor arrangement with a filter 12 provided at the inlet 1b (FIG. 1, para. 0014) of the motor casing.  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to provide a filter in Wall, II to filter the incoming cooling air provided to the motor.  Once modified, it follows that the filter would be located in the inlet to the motor assembly and thus, positioned between the outlet passage and the motor assembly, as claimed.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Furthermore, it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex part Masham, 2 USPQ2d 1647 (1987).